Case: 13-41012      Document: 00512852434         Page: 1    Date Filed: 12/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41012
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 1, 2014
SILVERIO B. SALINAS,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Structured Asset
Securities Corporation Mortgage Pass-Through Certificates Series 2007-WF1;
BARRETT DAFFIN FRAPPIER TURNER & ENGEL, L.L.P.; WELLS FARGO
BANK, N.A.; VICKI HAMMONDS; JUDGE DUNCAN NEBLETT, JR.,
Individually and in his Official Capacity as Judge in the Justice of the Peace
Court, Precinct 4, Nueces County, Texas,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-147


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Silverio B. Salinas appeals the dismissal without
prejudice of his civil suit, which challenged the foreclosure of his home, for lack
of subject matter jurisdiction. He contests the district court’s determination


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-41012      Document: 00512852434        Page: 2     Date Filed: 12/01/2014


                                     No. 13-41012

that it lacked jurisdiction under the Rooker-Feldman doctrine 1 and argues that
his claims fall within three exceptions to the doctrine, namely, exceptions
based on a void judgment, fraud, and a denial of due process.
      The Rooker-Feldman doctrine bars a district court from exercising
subject matter jurisdiction in an action it would otherwise be empowered to
adjudicate if the federal plaintiff seeks to overturn a state judgment. Exxon
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005). The doctrine
“is confined to . . . cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review and rejection of those
judgments.” Id. at 284.
      The record supports that Salinas initiated the instant federal
proceedings to attack collaterally and to seek enjoinment of a preexisting state
judgment in a forcible detainer suit and writ of possession rendered in favor of
U.S. Bank National Association. Salinas’s arguments implicate the validity of
the state foreclosure judgment, and he seeks legal determinations that would
allow him to retain, or reclaim, possession of his home. Because Salinas’s
present claims arise from the state court proceedings and are “inextricably
intertwined” with the state court’s judgment–i.e., reversal of the state court’s
judgment would be a necessary part of the relief requested by Salinas, and the
source of his claims is the state judgment and writ of possession–the district
court lacked subject matter jurisdiction to review his claims under the Rooker-
Feldman doctrine. See Exxon, 544 U.S. at 291; Davis v. Bayless, 70 F.3d 367,
375 (5th Cir. 1995).



      1  The Rooker–Feldman doctrine refers to the doctrine derived from two Supreme Court
cases, District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923).


                                            2
    Case: 13-41012     Document: 00512852434      Page: 3    Date Filed: 12/01/2014


                                  No. 13-41012

      Moreover, Salinas’s contention that his case presents exceptions to the
Rooker-Feldman doctrine is without merit. As to his first argument, under
some circumstances, a federal court may review the state court record to
determine if the judgment is void. See United States v. Shepherd, 23 F.3d 923,
925 (5th Cir. 1994). A Texas judgment is only void if “the rendering court
(1) lacked jurisdiction over the party or his property; (2) lacked jurisdiction
over the subject matter of the suit; (3) lacked jurisdiction to enter the particular
judgment rendered; or (4) lacked the capacity to act as a court.” Id. at 925 n.5.
Salinas’s complaint, however, is devoid of any factual allegations that the
Texas justice court did not have jurisdiction or the proper capacity to act.
      Salinas also relies on a fraud exception to the Rooker-Feldman doctrine.
However, “there is no such thing as a ‘fraud exception’” to the Rooker-Feldman
doctrine. Truong v. Bank of America, N.A., 717 F.3d 377, 384 n.6 (5th Cir.
2013). Further, Salinas’s claims that the state court judgment was procured
through fraud are not “independent” and instead are presented for purposes of
contesting the parties’ rights to foreclose on his property and the implication
of those rights for the validity of the state court action. See id. at 384 & n.3.
Finally, Salinas’s attempt to place his claims within a due process exception
fails, as there is no procedural due process exception to the Rooker-Feldman
doctrine. Richard v. Hoechst Celanese Chem. Group, Inc., 355 F.3d 345, 350
(5th Cir. 2003); see also Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir.
1994).
      The judgment of the district court is AFFIRMED.              The request of
Defendant-Appellees Barrett Daffin Frappier Turner & Engel, L.L.P. and Vicki
Hammonds that this court strike Salinas’s appellate brief is DENIED as moot.




                                         3